DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 March 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite the limitation "circumferential surface" in lines 6 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Please note that claim 1 recites “an inner circumferential surface” but on the listed claims it is not clear whether the circumferential surface is the upper or lower surface of the medium.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2002/0051669) in view of Morikawa et al. (US 2006/0024109.)
Regarding claim 1,
	Otsuka discloses a printer [1 in fig. 1], comprising: 
a transport unit [43 in fig. 1] configured to transport a medium [11 in fig. 1] in a transport direction [as seen by arrow in fig. 1], the medium being fed from a state of being wound up in a roll shape [around roll paper holder 10 in fig. 1; paragraphs 0083 and 0091]; 
a printing unit [21 in fig. 1] configured to move [through carriage 23 in fig. 1; paragraph 0085]; and 
a control unit configured to control the transport unit and the printing unit [not shown but mentioned in paragraph 0133; it is implicit and well-known that a controller is controlling all the functions of the printing apparatus], wherein 
during inner circumferential surface printing for performing printing on an inner circumferential surface of the medium positioned inside when the medium is in the state of being wound up in a roll shape [when the printhead in printer 2B prints on the medium, it will be on the lower surface that had been positioned inside when wound up; paragraph 0088], the control unit causes: 
the transport unit to position a leading end of the medium at a printing start position being a position downstream of a position facing a most downstream nozzle of the nozzle surface in the transport direction [paragraphs 0084-0086 and 0111; please note that these paragraphs refer to the components in printer 2A (202A in fig. 6) but the same teachings would apply to the components in printer 2B (202B in fig. 6); see figs. 2 and 6], and 
the printing unit to start formation of a printing region on the medium having the leading end positioned at the printing start position [paragraphs 0110- 0114.]

However, Otsuka fails to expressly disclose the printing unit moving to a position at which a nozzle surface does not face the medium being transported by the transport unit; and the transport unit positioning the leading end of the medium at a printing start position in a state in which the printing unit is at a position at which the nozzle surface does not face the medium being transported by the transport unit.
	Morikawa discloses a recording apparatus [as seen in fig. 1] that includes a carriage [3 in figs. 4-6] having a recording head [10 in fig. 6] and a movement unit [as seen in fig. 5] that reciprocally moves the carriage out of a recording zone [8 in fig. 2] and into a home position to perform a maintenance or standby operation [paragraphs 0054 and 0081], wherein the carriage moves from the home position, where the carriage is on standby, to the recording region in order to record data on the recording medium that has been positioned in said recording zone [paragraph 0147.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Otsuka invention to include means for moving the printing unit to a position at which a nozzle surface does not face the medium being transported by the transport unit and positioning the leading end of the medium at a printing start position in a state in which the printing unit is at a position at which the nozzle surface does not face the medium as taught by Morikawa for the purpose of being able to perform standby and maintenance operations that will increase the service life of the nozzle face of the recording head.   

Regarding claim 2,
	In the obvious combination, Otsuka further discloses wherein 
the transport unit includes a nipping roller [27 in fig. 2] configured to nip the medium at a nipping position downstream of the printing unit [paragraphs 0085-0086], and 
the printing start position is downstream of the nipping position [when printing on the lower surface using printer 2B.]

Regarding claim 3,
	In the obvious combination, Otsuka further discloses the printer further comprising: 
a cutting unit [35/41 in fig. 1 and 150A-B in fig. 6] configured to cut the medium [paragraphs 0115 and 0116], wherein 
the control unit executes duplex printing by causing the printing unit to perform printing on a first surface of the medium and a second surface of the medium after printing on the first surface [paragraphs 0103 and 0104], 
the circumferential surface is the second surface [lower surface; paragraph 0088], 
during the duplex printing, the control unit causes the cutting unit to cut the medium at a cut position upstream of a first end being an upstream end of a first printing region that is formed at the first surface by the printing unit [paragraphs 0087 and 0096], and 
a distance between the first end and the cut position is greater than a distance between a most upstream nozzle and the most downstream nozzle of the printing unit [as seen in fig. 2; also see 112 Rejection above.]

Regarding claim 4,
	In the obvious combination, Otsuka further discloses the printer further comprising: 
a cutting unit [35/41 in fig. 1 and 150A-B in fig. 6] configured to be controlled by the control unit and to cut the medium [paragraphs 0115 and 0116], wherein 
the control unit executes duplex printing by causing the printing unit to perform printing on a first surface of the medium and a second surface of the medium after printing on the first surface [[paragraphs 0103 and 0104], 
the circumferential surface is the first [upper] surface [see 112 rejection], and 
during the duplex printing, the control unit causes: 
the printing unit to form a first printing region as printing on the first surface, the first printing region having a second end being a downstream end at a position away from an end of the medium [no mention of first end so not taken into consideration], 
the cutting unit to cut the medium at a position upstream of the first printing region [when being transported to be recorded on by the second printer 2B], and 
the cutting unit to cut the medium at the second end after causing the printing unit to perform printing on the second surface of the medium [by cutter 41.]

Regarding claim 5,
	In the obvious combination, Otsuka further discloses wherein the medium is a medium including an ink reception layer at the inner circumferential surface [both sides are to receive ink to form an image during the printing operation.]

Regarding claim 6,
	In the obvious combination, Otsuka further discloses wherein the medium is a medium including an ink reception layer at the first surface and the second surface [both sides are to receive ink to form an image during the printing operation.]

Regarding claim 7,
The steps of this method claim are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853